1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3

4     CARLOS RUIZ,
                                                            Case No.: 3:17-cv-00643-RCJ-WGC
5                           Plaintiff,
                                                            REFERRAL TO PRO BONO PROGRAM
6     vs.
      NEVADA DEPARTMENT OF
7     CORRECTIONS, et al.,
8                           Defendants.
9           This case is referred to the Pro Bono Program ("Program") adopted in General Order 2019-07 for
10   the purpose of screening for financial eligibility (if necessary) and identifying counsel willing to be
11   appointed as pro bono counsel for Carlos Ruiz. The scope of appointment will be for the limited purpose
12   of representing Plaintiff Ruiz with respect to the interpretation of Nevada Department of Corrections
13   Administrative Regulation (AR) 639 and the provisions therein pertaining to (1) whether an inmate who
14   is personally involved in a civil rights lawsuit directly involving medical issues may possess copies of the
15   inmate’s medical records relevant to the lawsuit’s medical issues [AR 639.02(8)], and (2) whether an
16   inmate involved in such litigation, if indigent, will be provided copies of such relevant records
17   [AR 639.02(7)(c)]. By referring this case to the Program, the Court is not expressing an opinion as to the
18   merits of the case or the issues identified above. Accordingly,
19          IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for appointment
20   of counsel for the purposes identified herein.
21          IT IS FURTHER ORDERED that the Clerk forwards this order to the Pro Bono Liaison.
22          DATED: December 6, 2019.
23
                                                            ______________________________________
24
                                                            WILLIAM G. COBB
25
                                                            UNITED STATES MAGISTRATE JUDGE
